By Judge Thomas D. Horne
This case is before the Court on Defendant Thomas C. Rota’s Motion for Summary Judgment. In his Amended Motion for Judgment, Plaintiff asserts that he was involved in an accident with an automobile driven by Beatrice D. Maters. He claims that he was injured as a result of Mrs. Mater’s negligent operation of her vehicle. The interrogatory responses filed in conjunction with the instant motion indicate that at the time of the accident, Mrs. Maters and her husband were on their way to Dulles Airport to pick up Mr. Rota’s grandson. It is assumed, for purposes of considering the motion, that the sole reason Mrs. Maters and her husband had traveled to Northern Virginia was to accommodate Mr. Rota in transporting the grandson from the airport.
Plaintiff asserts that at the time of the accident, Mrs. Maters was the “agent, servant, or employee” of Mr. Rota.
The discovery responses of the Plaintiff do not lead one to conclude that the operator of the vehicle was acting as the agent or servant of Mr. Rota at the time of the accident. Mrs. Maters received no compensation for the trip. Mr. Rota did not dictate the route of travel. Mrs. Maters and Mr. Rota shared no interest in the trip.
As counsel for the Defendant Rota suggests, the instant case is controlled by the holding in Ashworth v. Baker, 197 Va. 582 (1956). The Defendant driver was only traveling to the airport as a courtesy to Rota to pick up Mr. Rota’s grandson. None of the control necessary to a finding of agency is present in this case. Allen v. Lindstrom, 237 Va. 489 (1989).
*177Plaintiff has stated that the purpose of the trip was to accommodate Mr. Rota by picking up his grandson (at the airport) in Northern Virginia. The Court, in Johnston v. Kincheloe, 164 Va. 370, 374 (1935), found that the doctrine of respondeat superior had no application where a ride was given as “an accommodation.”
Accordingly, the Court will grant the Motion for Summary Judgment and dismiss the case as to the Defendant Rota.